DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/090,939 filed on July 14, 2022.  Claims 1, 3 to 8, 10 to 15, and 17 to 23 are currently pending with the application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “recreating acoustic properties of the location using the embedded audio based on interactions with the one or more images” in line 6.  These elements are not described in the specification.  In other words, it was not found where this process is described in the specification, nor a description of how the acoustic properties are recreated based on interactions with the one or more images.
Same rationale applies to independent claims 8 and 15, since they recite similar limitations, and to claims 3 to 7, 10 to 14, and 17 to 23, by virtue of their dependency on claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication No. 2019/0318525) hereinafter Schofield, and further in view of Zellner (U.S. Publication No. 2020/0250588).
As to claim 1:
Schofield discloses:
A computer-implemented method comprising: 
dynamically generating audio for one or more images associated with a location based on contextual information that satisfies a request [Paragraph 0030 teaches demonstrating aesthetic and sound characteristics of various materials and items; Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving visual and audio data relevant for the virtual reality experience selected by the user, hence, dynamically generating audio and visual data associated with a location or environment based on the user request]; 
	embedding the generated audio into the one or more images [Paragraph 0024 teaches collecting sound samples; Paragraph 0042 teaches simulating items, by retrieving visual and audio data relevant for the experience selected by the user, therefore, embedding generated audio into the image presented to the user; Paragraph 0044 teaches output one or more sounds associated with the one or more items displayed in the rendering]; and
emulating audio in a generated user interface that provides a realistic representation of the location by recreating acoustic properties of the location using the embedded audio based on interactions with the one or more images [Paragraph 0029 teaches providing an immersive visual and audio experience to users, providing a virtual representation of the aesthetic and sound characteristics of various items; Paragraph 0030 teaches demonstrating aesthetic and sound characteristics of various items; Paragraph 0039 teaches realistically replicating sound characteristics of particular items presented to the user; Paragraph 0044 teaches executing sound files to output sounds representative of sound characteristics of the one or more of the displayed items, that can be in response to a trigger event generated by a selection menu, therefore, based on interactions with the images; Paragraph 0052 teaches the virtual reality system thereby demonstrates how various sounds are perceptible to a user during simulated, real-world experiences].
Schofield does not appear to expressly disclose implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio.
Zellner discloses:
implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio [Paragraph 0027 teaches feedback application can facilitate sound feedback provided by the user while the user is listening to the audio input, which allows the user to provide sound feedback such as more or less of different frequencies, etc.; Paragraph 0032 teaches when user is satisfied with the ambient noise conditions, the user can select a continue option, therefore, a feedback mechanism that requests feedback indicating satisfaction for the audio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio, as taught by Zellner [Paragraphs 0027, 0032], because both applications are directed to processing of media including simulations of audio in an environment; including the ability to solicit feedback enables the improvement of the user’s experience, since the obtained feedback can be used to optimize personalization, and the listening experience of the user (See Zellner Paras [0022],[0028]).

	As to claim 7:
Schofield discloses:
generating a score that indicates a noise level associated with an object depicted in respective images of the one or more images [Paragraph 0020 teaches sound samples may be generated for various sound rating levels along the Sound Transmission Class (STS) rating scale, for various values of the Noise Reduction Coefficient (NRC) rating scale, etc.; Paragraph 0047 teaches providing the user with an understanding of the volume of noise that passes through one or more items]; and 
in response to the generated score meeting or exceeding a threshold score for the noise level, recommending an action that alters acoustic properties of the object [Paragraph 0016 teaches comparing sound transmission characteristics against other reference points, and outputting other sound samples of perceived “quieter” products, e.g., identified based on sound transmission ratings, therefore, the reference points represent the threshold scores for the noise level; Paragraph 0050 teaches provide users with an indication regarding how similar—or how different—sound is transmitted through products having adjacent rating levels (e.g., to compare similarities in sound transmission between products having an IIC-50 rating versus products having an IIC-49 rating)].

As to claim 8:
Schofield discloses:
A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to dynamically generate audio for one or more images associated with a location based on contextual information that satisfies a request [Paragraph 0030 teaches demonstrating aesthetic and sound characteristics of various materials and items; Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving visual and audio data relevant for the virtual reality experience selected by the user, hence, dynamically generating audio and visual data associated with a location or environment based on the user request]; 
	program instructions to embed the generated audio into the one or more images [Paragraph 0024 teaches collecting sound samples; Paragraph 0042 teaches simulating items, by retrieving visual and audio data relevant for the experience selected by the user, therefore, embedding generated audio into the image presented to the user; Paragraph 0044 teaches output one or more sounds associated with the one or more items displayed in the rendering]; and
program instructions to emulate audio in a generated user interface that provides a realistic representation of the location by recreating acoustic properties of the location using the embedded audio based on interactions with the one or more images [Paragraph 0029 teaches providing an immersive visual and audio experience to users, providing a virtual representation of the aesthetic and sound characteristics of various items; Paragraph 0030 teaches demonstrating aesthetic and sound characteristics of various items; Paragraph 0039 teaches realistically replicating sound characteristics of particular items presented to the user; Paragraph 0044 teaches executing sound files to output sounds representative of sound characteristics of the one or more of the displayed items, that can be in response to a trigger event generated by a selection menu, therefore, based on interactions with the images; Paragraph 0052 teaches the virtual reality system thereby demonstrates how various sounds are perceptible to a user during simulated, real-world experiences].
Schofield does not appear to expressly disclose implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio.
Zellner discloses:
program instructions to implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio [Paragraph 0027 teaches feedback application can facilitate sound feedback provided by the user while the user is listening to the audio input, which allows the user to provide sound feedback such as more or less of different frequencies, etc.; Paragraph 0032 teaches when user is satisfied with the ambient noise conditions, the user can select a continue option, therefore, a feedback mechanism that requests feedback indicating satisfaction for the audio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio, as taught by Zellner [Paragraphs 0027, 0032], because both applications are directed to processing of media including simulations of audio in an environment; including the ability to solicit feedback enables the improvement of the user’s experience, since the obtained feedback can be used to optimize personalization, and the listening experience of the user (See Zellner Paras [0022],[0028]).

	As to claim 14:
Schofield discloses:
program instructions to generate a score that indicates a noise level associated with an object depicted in respective images of the one or more images [Paragraph 0020 teaches sound samples may be generated for various sound rating levels along the Sound Transmission Class (STS) rating scale, for various values of the Noise Reduction Coefficient (NRC) rating scale, etc.; Paragraph 0047 teaches providing the user with an understanding of the volume of noise that passes through one or more items]; and 
program instructions to, in response to the generated score meeting or exceeding a threshold score for the noise level, recommend an action that alters acoustic properties of the object [Paragraph 0016 teaches comparing sound transmission characteristics against other reference points, and outputting other sound samples of perceived “quieter” products, e.g., identified based on sound transmission ratings, therefore, the reference points represent the threshold scores for the noise level; Paragraph 0050 teaches provide users with an indication regarding how similar—or how different—sound is transmitted through products having adjacent rating levels (e.g., to compare similarities in sound transmission between products having an IIC-50 rating versus products having an IIC-49 rating)].

As to claim 15:
Schofield discloses:
A computer system for comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: 
program instructions to dynamically generate audio for one or more images associated with a location based on contextual information that satisfies a request [Paragraph 0030 teaches demonstrating aesthetic and sound characteristics of various materials and items; Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving visual and audio data relevant for the virtual reality experience selected by the user, hence, dynamically generating audio and visual data associated with a location or environment based on the user request]; 
	program instructions to embed the generated audio into the one or more images [Paragraph 0024 teaches collecting sound samples; Paragraph 0042 teaches simulating items, by retrieving visual and audio data relevant for the experience selected by the user, therefore, embedding generated audio into the image presented to the user; Paragraph 0044 teaches output one or more sounds associated with the one or more items displayed in the rendering]; and
program instructions to emulate audio in a generated user interface that provides a realistic representation of the location by recreating acoustic properties of the location using the embedded audio based on interactions with the one or more images [Paragraph 0029 teaches providing an immersive visual and audio experience to users, providing a virtual representation of the aesthetic and sound characteristics of various items; Paragraph 0030 teaches demonstrating aesthetic and sound characteristics of various items; Paragraph 0039 teaches realistically replicating sound characteristics of particular items presented to the user; Paragraph 0044 teaches executing sound files to output sounds representative of sound characteristics of the one or more of the displayed items, that can be in response to a trigger event generated by a selection menu, therefore, based on interactions with the images; Paragraph 0052 teaches the virtual reality system thereby demonstrates how various sounds are perceptible to a user during simulated, real-world experiences].
Schofield does not appear to expressly disclose implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio.
Zellner discloses:
program instructions to implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio [Paragraph 0027 teaches feedback application can facilitate sound feedback provided by the user while the user is listening to the audio input, which allows the user to provide sound feedback such as more or less of different frequencies, etc.; Paragraph 0032 teaches when user is satisfied with the ambient noise conditions, the user can select a continue option, therefore, a feedback mechanism that requests feedback indicating satisfaction for the audio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by implementing a feedback mechanism that solicits feedback indicating satisfaction levels for the emulated audio, as taught by Zellner [Paragraphs 0027, 0032], because both applications are directed to processing of media including simulations of audio in an environment; including the ability to solicit feedback enables the improvement of the user’s experience, since the obtained feedback can be used to optimize personalization, and the listening experience of the user (See Zellner Paras [0022],[0028]).

	As to claim 21:
	Schofield as modified by Zellner discloses:
simulating audio prior to a user entering the location based on health parameters of the user [Zellner - Paragraph 0025 teaches utilize hearing profiles to modify the audio output for the user; Paragraph 0031 teaches hearing profiles can include results of hearing tests conducted by an audiologist, and can comprise percentage of hearing loss for the user, frequencies he or she has difficulty hearing, etc.].

	As to claim 23:
	Schofield discloses:
simulating interactions of one or more users at the location by emulating audio associated with generated images representing respective users of the one more users according to acoustic properties of the location [Paragraph 0052 teaches execute a first sound file comprising a sound representative of a conversation occurring within a particular room (e.g., the simulated room in which the user is virtually occupying) and a second sound file comprising a sound representative of high-heels walking on a floor above the simulated room; Paragraph 0041 teaches selection menu enables a user to select one or more different items, different environments, and/or the like to be represented via the virtual reality system, therefore, simulating different events].

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication No. 2019/0318525) hereinafter Schofield, in view of Zellner (U.S. Publication No. 2020/0250588), and further in view of HARRIS et al. (U.S. Publication No. 2016/0014219) hereinafter Harris.
As to claim 3:
Schofield discloses:
generating one or more images that match the contextual information [Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving visual data relevant for the virtual reality experience selected by the user, hence, generating visual data matching the user request; 303, Fig. 3, Retrieve visual display data regarding the environment and selected products]; and 
generating audio associated with the one or more generated images that match the contextual information [Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving audio data relevant for the virtual reality experience selected by the user, hence, generating audio data matching the user request; 304, Fig. 3, Retrieve audio files representing sound characteristics of the one or more selected products].
Schofield does not appear to expressly disclose prioritizing contextual information associated with the location.
Harris discloses:
prioritizing contextual information associated with the location [Paragraph 0017 teaches a rank or score may be assigned to the received content based on various ranking factors, i.e., relevance to a specified geo-location, or other attributes or factors that can be used to rank the content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by prioritizing contextual information associated with the location, as taught by Harris [Paragraphs 0017], because both applications are directed to processing and aggregation of media; by ranking or prioritizing the information and content, relevancy of the content can be improved.

	As to claim 4:
	Schofield discloses:
simulating different events at the location by altering at least one object of a plurality of identified objects based on contextual information [Paragraph 0052 teaches execute a first sound file comprising a sound representative of a conversation occurring within a particular room (e.g., the simulated room in which the user is virtually occupying) and a second sound file comprising a sound representative of high-heels walking on a floor above the simulated room; Paragraph 0041 teaches selection menu enables a user to select one or more different items, different environments, and/or the like to be represented via the virtual reality system, therefore, simulating different events].

As to claim 10:
Schofield discloses:
program instruction to generate one or more images that match the contextual information [Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving visual data relevant for the virtual reality experience selected by the user, hence, generating visual data matching the user request; 303, Fig. 3, Retrieve visual display data regarding the environment and selected products]; and 
program instruction to generate audio associated with the one or more generated images that match the contextual information [Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving audio data relevant for the virtual reality experience selected by the user, hence, generating audio data matching the user request; 304, Fig. 3, Retrieve audio files representing sound characteristics of the one or more selected products].
Schofield does not appear to expressly disclose prioritizing contextual information associated with the location.
Harris discloses:
program instruction to prioritize contextual information associated with the location [Paragraph 0017 teaches a rank or score may be assigned to the received content based on various ranking factors, i.e., relevance to a specified geo-location, or other attributes or factors that can be used to rank the content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by prioritizing contextual information associated with the location, as taught by Harris [Paragraphs 0017], because both applications are directed to processing and aggregation of media; by ranking or prioritizing the information and content, relevancy of the content can be improved.

As to claim 11:
	Schofield discloses:
program instructions to simulate different events at the location by altering at least one object of a plurality of identified objects based on contextual information [Paragraph 0052 teaches execute a first sound file comprising a sound representative of a conversation occurring within a particular room (e.g., the simulated room in which the user is virtually occupying) and a second sound file comprising a sound representative of high-heels walking on a floor above the simulated room; Paragraph 0041 teaches selection menu enables a user to select one or more different items, different environments, and/or the like to be represented via the virtual reality system, therefore, simulating different events].

As to claim 17:
Schofield discloses:
program instruction to generate one or more images that match the contextual information [Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving visual data relevant for the virtual reality experience selected by the user, hence, generating visual data matching the user request; 303, Fig. 3, Retrieve visual display data regarding the environment and selected products]; and 
program instruction to generate audio associated with the one or more generated images that match the contextual information [Paragraph 0042 upon receiving user input selecting an environment, environmental attributes, and items, retrieving audio data relevant for the virtual reality experience selected by the user, hence, generating audio data matching the user request; 304, Fig. 3, Retrieve audio files representing sound characteristics of the one or more selected products].
Schofield does not appear to expressly disclose prioritizing contextual information associated with the location.
Harris discloses:
program instruction to prioritize contextual information associated with the location [Paragraph 0017 teaches a rank or score may be assigned to the received content based on various ranking factors, i.e., relevance to a specified geo-location, or other attributes or factors that can be used to rank the content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by prioritizing contextual information associated with the location, as taught by Harris [Paragraphs 0017], because both applications are directed to processing and aggregation of media; by ranking or prioritizing the information and content, relevancy of the content can be improved.

As to claim 18:
Schofield discloses:
program instructions to simulate different events at the location by altering at least one object of a plurality of identified objects based on contextual information [Paragraph 0052 teaches execute a first sound file comprising a sound representative of a conversation occurring within a particular room (e.g., the simulated room in which the user is virtually occupying) and a second sound file comprising a sound representative of high-heels walking on a floor above the simulated room; Paragraph 0041 teaches selection menu enables a user to select one or more different items, different environments, and/or the like to be represented via the virtual reality system, therefore, simulating different events].

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication No. 2019/0318525) hereinafter Schofield, in view of Zellner (U.S. Publication No. 2020/0250588), in view of HARRIS et al. (U.S. Publication No. 2016/0014219) hereinafter Harris, and further in view of Eronen et al. (U.S. Publication No. 2012/0102066) hereinafter Eronen.
As to claim 5:
	Schofield discloses all the limitations as set forth in the rejections of claim 4 above, but does not appear to expressly disclose indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects.
	Eronen discloses:
indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects [Paragraph 0044 teaches audio attributes may be utilized in searching for still images, by storing the audio clip analysis in association with the images; Paragraph 0051 teaches extracting audio attributes and features, and storing as image metadata or associated with the image in some other way].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects, as taught by Eronen [Paragraphs 0044, 0051], because the applications are directed to processing and aggregation of media; storing and indexing the images based on acoustic properties enables the search of images and media by sound, which may improve the search results, as audio contains a set of information related, e.g., to the context, situation, or the environment where the image was taken (sounds of nature and people) (See Eronen Para [0043]).

As to claim 12:
	Schofield disclose all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects.
	Eronen discloses:
program instructions to index the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects [Paragraph 0044 teaches audio attributes may be utilized in searching for still images, by storing the audio clip analysis in association with the images; Paragraph 0051 teaches extracting audio attributes and features, and storing as image metadata or associated with the image in some other way].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects, as taught by Eronen [Paragraphs 0044, 0051], because the applications are directed to processing and aggregation of media; storing and indexing the images based on acoustic properties enables the search of images and media by sound, which may improve the search results, as audio contains a set of information related, e.g., to the context, situation, or the environment where the image was taken (sounds of nature and people) (See Eronen Para [0043]).

As to claim 19:
	Schofield disclose all the limitations as set forth in the rejections of claim 18 above, but does not appear to expressly disclose indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects.
	Eronen discloses:
program instructions to index the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects [Paragraph 0044 teaches audio attributes may be utilized in searching for still images, by storing the audio clip analysis in association with the images; Paragraph 0051 teaches extracting audio attributes and features, and storing as image metadata or associated with the image in some other way].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects, as taught by Eronen [Paragraphs 0044, 0051], because the applications are directed to processing and aggregation of media; storing and indexing the images based on acoustic properties enables the search of images and media by sound, which may improve the search results, as audio contains a set of information related, e.g., to the context, situation, or the environment where the image was taken (sounds of nature and people) (See Eronen Para [0043]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication No. 2019/0318525) hereinafter Schofield, in view of Zellner (U.S. Publication No. 2020/0250588), in view of HARRIS et al. (U.S. Publication No. 2016/0014219) hereinafter Harris, and further in view of Hunter et al. (U.S. Publication No. 2012/0221687) hereinafter Hunter.
As to claim 6:
Schofield as modified by Harris discloses:
generating one or more graphical icons to be overlaid on the one or more generated images that represents at least one object of the plurality of objects [Harris - Paragraph 0110 teaches content may include an icon, logo, or other identifying indicia, which, when selected, moused over, clicked, touched, or otherwise interacted with, may cause content detail to appear, which may be the content itself, such as video, photo, audio, text, etc.].
Neither Schofield nor Harris appear to appear to expressly disclose overlaying the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device; and in response to selecting at least one generated graphical icon of the generated one or more graphical icons, playing audio associated with a respective object of the plurality of objects.
Hunter discloses:
overlaying the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device [Paragraph 0169 teaches media items may be presented to a user as a visual, augmented reality overlay to images viewed in the user device; Paragraph 0116 teaches each media file is represented by an image and/or via a map view that displays the specific locations of each file on an interactive map]; and 
in response to selecting at least one generated graphical icon of the generated one or more graphical icons, playing audio associated with a respective object of the plurality of objects [Paragraph 0163 teaches embedded items may be displayed as an image on a map or gallery view and can be played; Paragraph 0042 teaches the user may listen to sounds, stories, music, educational information, or other types of audio content collected and geotagged; Paragraph 0130 teaches each audio file has an image associated with the audio file, a play button, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Harris as modified by Schofield, by indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects, as taught by Hunter [Paragraphs 0130, 0169, 0163], because the applications are directed to processing and aggregation of media; providing the media as icons or images displayed over the associated image, may provide an immersive and/or enhanced sensory, educational, or entertainment experience to a user of a mobile device, augmenting the user’s real world, physical experience at a given location (See Hunter Para [0042]).

As to claim 13:
Schofield as modified by Harris discloses: 
program instructions to generate one or more graphical icons to be overlaid on the one or more generated images that represents at least one object of the plurality of objects [Harris - Paragraph 0110 teaches content may include an icon, logo, or other identifying indicia, which, when selected, moused over, clicked, touched, or otherwise interacted with, may cause content detail to appear, which may be the content itself, such as video, photo, audio, text, etc.].
Neither Schofield nor Harris appear to expressly disclose overlaying the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device; and in response to selecting at least one generated graphical icon of the generated one or more graphical icons, playing audio associated with a respective object of the plurality of objects.
Hunter discloses:
program instructions to overlay the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device [Paragraph 0169 teaches media items may be presented to a user as a visual, augmented reality overlay to images viewed in the user device; Paragraph 0116 teaches each media file is represented by an image and/or via a map view that displays the specific locations of each file on an interactive map]; and 
program instructions to, in response to selecting at least one generated graphical icon of the generated one or more graphical icons, play audio associated with a respective object of the plurality of objects [Paragraph 0163 teaches embedded items may be displayed as an image on a map or gallery view and can be played; Paragraph 0042 teaches the user may listen to sounds, stories, music, educational information, or other types of audio content collected and geotagged; Paragraph 0130 teaches each audio file has an image associated with the audio file, a play button, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Harris as modified by Schofield, by indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects, as taught by Hunter [Paragraphs 0130, 0169, 0163], because the applications are directed to processing and aggregation of media; providing the media as icons or images displayed over the associated image, may provide an immersive and/or enhanced sensory, educational, or entertainment experience to a user of a mobile device, augmenting the user’s real world, physical experience at a given location (See Hunter Para [0042]).

As to claim 20:
Schofield as modified by Harris discloses:
program instructions to generate one or more graphical icons to be overlaid on the one or more generated images that represents at least one object of the plurality of objects [Harris - Paragraph 0110 teaches content may include an icon, logo, or other identifying indicia, which, when selected, moused over, clicked, touched, or otherwise interacted with, may cause content detail to appear, which may be the content itself, such as video, photo, audio, text, etc.].
Neither Schofield nor Harris appear to appear to expressly disclose overlaying the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device; and in response to selecting at least one generated graphical icon of the generated one or more graphical icons, playing audio associated with a respective object of the plurality of objects.
Hunter discloses:
program instructions to overlay the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device [Paragraph 0169 teaches media items may be presented to a user as a visual, augmented reality overlay to images viewed in the user device; Paragraph 0116 teaches each media file is represented by an image and/or via a map view that displays the specific locations of each file on an interactive map]; and 
program instructions to, in response to selecting at least one generated graphical icon of the generated one or more graphical icons, play audio associated with a respective object of the plurality of objects [Paragraph 0163 teaches embedded items may be displayed as an image on a map or gallery view and can be played; Paragraph 0042 teaches the user may listen to sounds, stories, music, educational information, or other types of audio content collected and geotagged; Paragraph 0130 teaches each audio file has an image associated with the audio file, a play button, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Harris as modified by Schofield, by indexing the plurality of identified objects based on acoustic properties of each identified object of the plurality of identified objects, as taught by Hunter [Paragraphs 0130, 0169, 0163], because the applications are directed to processing and aggregation of media; providing the media as icons or images displayed over the associated image, may provide an immersive and/or enhanced sensory, educational, or entertainment experience to a user of a mobile device, augmenting the user’s real world, physical experience at a given location (See Hunter Para [0042]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication No. 2019/0318525) hereinafter Schofield, in view of Zellner (U.S. Publication No. 2020/0250588), and further in view of Zellner et al. (U.S. Publication No. 2021/0329401) hereinafter Brittaney.
As to claim 22:
Schofield discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose altering emulated audio of the location based on a time associated with the location.
Brittaney discloses:
altering emulated audio of the location based on a time associated with the location [Paragraph 0033 teaches user can wish to modify the time parameters to simulate what the ambient noise in the area is like in the future or what it was like in the past; Paragraph 0067 teaches sending first audio data to an augmented reality device for output via the augmented reality device during a simulation of the environment associated with a first time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Schofield, by altering emulated audio of the location based on a time associated with the location, as taught by Brittaney [Paragraphs 0033, 0067], because both applications are directed to processing of media including simulations of audio in an environment; including the ability to alter the audio based on time increases the system’s flexibility, and enhances thereby the user’s experience.

Response to Arguments
	The following is in response to arguments filed on June 14, 2022.  Applicant’s arguments have been carefully and respectfully considered. 
Claim Rejections - 35 USC § 112
	Applicant’s arguments have been fully and respectfully considered, but are not persuasive.  
	In regards to claim 1, Applicant argues that “support for “emulating audio in a generated user interface that provides a realistic representation of the location by recreating acoustic properties of the location using the embedded audio based on interactions with the one or more images” can be found in paragraphs [0014], [0054], and [0057]”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that paragraph [0054] describes “emulator can retrieve stock or default noises to simulate the noises and the interaction of the generated noises with the materials associated with the location”, and further, paragraph [0057] describes “sound emulator can generate images of one or more users to simulate interactions of users at the location”, however, do not describe “emulating audio in a generated user interface that provides a realistic representation of the location by recreating acoustic properties of the location using the embedded audio based on interactions with the one or more images”.  More specifically, “recreating acoustic properties of the location using the embedded audio based on interactions with the one or more images”.  Simulating interactions of generated noises with the materials at a location, or simulating interactions of users at a location, is not the same as “recreating acoustic properties based on interactions with the one or more images”.  Therefore, 112(a) rejections are hereby sustained.

Claim Rejections - 35 USC § 103
	Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169